Exhibit 10.1



AMENDMENT NO. 2

This AMENDMENT NO. 2, dated as of March 23, 2009 (“Amendment No. 2”), is entered
into by and among DAYTON SUPERIOR CORPORATION, a Delaware corporation (the
“Borrower”), the persons designated as “Lenders” on the signature pages hereto
(the “Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), a
Delaware corporation, as administrative agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower, the other Loan Parties, the Lenders and GE Capital, as
administrative agent and collateral agent, are party to the Revolving Credit
Agreement dated as of March 3, 2008 (as amended by Amendment No. 1, dated as of
March 16, 2009, the “Original Credit Agreement”; all capitalized terms defined
in the Original Credit Agreement and not otherwise defined herein to have the
meanings assigned thereto in the Original Credit Agreement); and

WHEREAS, the Borrower wishes to amend the Original Credit Agreement in the
manner set forth below; and

WHEREAS, the Lenders, subject to the terms and conditions of this Amendment No.
2, are willing to amend the Original Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower and the Lenders agree as follows:

Section 1.
AMENDMENT

Subject to the satisfaction of the condition to effectiveness referred to in
Section 3 below, the Original Credit Agreement is hereby amended as follows:

       (a)  Section 1.1 of the Original Credit Agreement is hereby amended by
adding in the appropriate alphabetical places the following definitions:

“’Additional Special Overadvance’ shall have the meaning provided in Section
2.1(c).”

‘“Amendment No. 2’ means Amendment No. 2 to this Agreement dated as of March 23,
2009 among the Borrower, the Administrative Agent and the Lenders signatory
thereto.”

‘“Amendment No. 2 Effective Date’ means March 23, 2009.”



--------------------------------------------------------------------------------





‘“Fee PIK Amount’ shall have the meaning provided in Section 2(b) of Amendment
No. 2.”

       (b)  The definition of “Amendment No. 2 “ appearing in Section 1.1 of the
Original Credit Agreement is amended by replacing the phrase “No. 2” with the
phrase “No. 1” in each place it appears therein.

       (c)  The definition of “Amendment No. 2 Effective Date” appearing in
Section 1.1 of the Original Credit Agreement is amended by replacing the phrase
“No. 2” with the phrase “No. 1” in each place it appears.

       (d)  The definition of “Applicable Margin” appearing in Section 1.1 of
the Original Credit Agreement is amended and restated as follows:

“‘Applicable Margin’ means (i) in the case of any Eurodollar Rate Loan (other
than any Eurodollar Rate Loan constituting a Special Overadvance), 6.50%, per
annum (ii) in the case of any Base Rate Loan (other than any Eurodollar Rate
Loan constituting a Special Overadvance), 5.50% per annum, (iii) in the case of
Eurodollar Rate Loans constituting a Special Overadvance (other than the
Additional Special Overadvance), 8.00% per annum, (iv) in the case of any Base
Rate Loan constituting a Special Overadvance (other than the Additional Special
Overadvance), 7.00% per annum, (v) in the case of Eurodollar Rate Loans
constituting the Additional Special Overadvance, 10.00% per annum and (vi) in
the case of any Base Rate Loan constituting the Additional Special Overadvance,
11.00% per annum.”

       (e)  The definition of the term “Base Rate” appearing in Section 1.1 of
the Original Credit Agreement is amended and restated in its entirety as
follows:

‘“Base Rate’ means the greatest of (i) the rate last quoted by The Wall Street
Journal as the “Prime rate” (viz., as of the date hereof, the base rate posted
by 70% of the nation’s largest banks) in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent), (ii) 400 basis points in excess of
the Federal Funds Rate, (iii) 4.25% per annum and (iv) a per annum rate equal to
the Eurodollar Rate calculated based on an Interest Period of three months plus
the difference between the Applicable Margin for Eurodollar Rate Loans and the
Applicable Margin for Base Rate Loans.”



2

--------------------------------------------------------------------------------





       (f)  The definition of the term “Borrowing Availability” is amended by
inserting the following after the phrase “Revolving Loans” in each instance it
appears in clause (a) and clause (b) of such definition: “(other than the
principal amount of the Revolving Loans constituting the Fee PIK Amounts)”.

       (g)  The definition of the term “Eurodollar Base Rate” appearing in
Section 1.1 of the Original Credit Agreement is amended by inserting immediately
after the phrase “Eurodollar Rate Loan,” appearing therein, the phrase “the
greater of (i) 3.25% and (ii)”.

       (h)  The definition of “PIK Loan,” Revolving Loan” and “Swing Loan”
appearing in Section 1.1 of the Original Credit Agreement are amended by
changing each reference to “Section 2.19” appearing in each such definition to
“Section 2.21”.

       (i)  The definition of the term “Scheduled Maturity Date” appearing in
Section 1.1 of the Original Credit Agreement is amended and restated in its
entirety as follows:

“‘Scheduled Maturity Date’ means April 9, 2009.”

       (j)  Section 2.1(a) of the Original Credit Agreement is amended and
restated in its entirety as follows:

          “2.1      The Commitments11.  .    (a) Commitments.  On the terms and
subject to the conditions contained in this Agreement, each Lender severally,
but not jointly, agrees to make loans in Dollars (each a “Revolving Loan”) to
the Borrower from time to time on any Business Day during the period from the
date hereof until the Termination Date in an aggregate principal amount at any
time outstanding for all such loans by such Lender not to exceed such Lender’s
Commitment; provided, however, that at no time shall any Lender be obligated to
make a Revolving Loan in excess of such Lender’s Pro Rata Share of the amount by
which then effective Commitments exceeds the aggregate Revolving Credit
Outstandings at such time and provided, further, the amount of any Revolving
Loan to be made at any time shall not exceed Borrowing Availability except as
permitted by Section 2.1(b) and Section 2.1(c).  Within the limits set forth in
the first sentence of this clause (a), amounts of Revolving Loans repaid may be
re-borrowed under this Section 2.1.  Notwithstanding the foregoing and
notwithstanding anything to the contrary contained in this Agreement, from and
after the Amendment No. 2 Effective Date, no Lender shall have any obligation to
make any Swing Loan or Revolving Loan or issue any Letter of Credit, and the
Borrower shall not request any Swing Loan, Revolving Loan or Letter of Credit
(other than any extension of any Letter of Credit to a date not later than the
Scheduled Maturity Date), except that, subject to the terms of this Agreement,
including the conditions set forth in Section 3.2 and Section 2.2 and the
delivery of a Notice of Borrowing, the Borrower may request and the Lenders
shall be obligated to make Revolving Loans in an aggregate principal amount not
to exceed the aggregate amounts received in collected funds on or after the
Amendment No. 2 Effective Date by the Administrative Agent in the “Collection
Account” (as such term is defined in the Pledged Account Agreement, dated as of
March 3, 2008, by and among Keybank National Association, the Borrower, the
Administrative Agent and the Term Loan Administrative Agent) and applied to
reduce the principal of the Revolving Loans. Notwithstanding anything to the
contrary contained in this Agreement, from and after the Amendment No. 2
Effective Date, the collected funds received in the Collection Account shall be
applied to the Obligations in such manner and order as the Administrative Agent
shall determine.”



3

--------------------------------------------------------------------------------





       (l)  Section 2.1(c) of the Original Credit Agreement is amended and
restated in its entirety as follows:

                    “(c)      From the Closing Date to the date (the "Special
Overadvance Maturity Date") that is the earlier of the Scheduled Maturity Date
and the date that is twenty four months after the Closing Date, and subject to
compliance with all terms and conditions (other than the Borrowing Base
Availability Limitation) for borrowing or Issuance of Letters of Credit
hereunder (and in the manner otherwise provided for the borrowing of Revolving
Loans and Swing Loans and Issuance of Letters of Credit in this Agreement), the
Borrower shall be entitled under this Section 2.1(c) to utilize the Commitments
and Swingline Commitment to borrow and repay (or have outstanding) Revolving
Loans and Swing Loans and to obtain the Issuance of Letters of Credit, in each
case, that constitute, upon the making thereof (or, in the case of the
Additional Special Overadvance (as defined below) constitute as of the Amendment
No. 2 Effective Date), Overadvances (each, including, without limitation, the
Additional Special Overadvance (as defined below), a "Special Overadvance" and
collectively, the "Special Overadvances"), in an aggregate outstanding principal
or outstanding undrawn or unreimbursed amount not to exceed (i) from the Closing
Date to, but excluding, the date that is six months after the Closing Date,
$20,000,000, (ii) from and including the date that is six months after the
Closing Date to, but excluding, the date that is twelve months after the Closing
Date, $17,000,000, (iii) (x) from and including the date that is twelve months
after the Closing Date to, but excluding, the date that is eighteen months after
the Closing Date, $14,000,000, plus (y) from and including the Amendment No. 2
Effective Date through the earlier of (x) April 9, 2009 and (y) the Scheduled
Maturity Date, an amount (the “Additional Special Overadvance”) equal to the
lesser of (1) $13,500,000 and (2) the amount, in excess of $14,000,000, by which
the Revolving Credit Outstandings as of the Amendment No. 2 Effective Date
exceed the Borrowing Base (giving effect as of such date to the appraisals
received by the Administrative Agent on or about March 20, 2009),  (iv) from and
including the date that is eighteen months after the Closing date to, but
excluding, the date that is twenty-four months after the Closing Date $7,000,000
and (v) from and including the date that is twenty four months after the Closing
Date, $0. The Borrower shall immediately repay (i) the outstanding principal
balance of the Special Overadvance on the Special Overadvance Maturity Date (and
in any event shall repay the Additional Special Overadvance on the earlier of
April 9, 2009 and the Scheduled Maturity Date), and (ii) any portion of the
Special Overadvance that exceeds the maximum amount of permitted Special
Overadvances under this Section 2.1(c). A Notice of Borrowing requesting a
Revolving Loan or Swing Loan and an L/C Request, in each case, that constitutes
in whole or in part a Special Overadvance shall identify same as such, and
specify the amount that constitutes a Special Overadvance.  All the Lenders
shall be bound to make, or permit to remain outstanding Special Overadvances
based upon their Pro Rata Shares of the Commitments in accordance with the terms
of this Agreement.  In making such identification, the Borrower shall refer to
the Borrowing Base as reflected in its most recently delivered Borrowing Base
Certificate.”



4

--------------------------------------------------------------------------------





       (m)  Section 2.2 of the Original Credit Agreement is amended by (i)
replacing the figure “$1,000,000” appearing therein with the figure “$250,000”
and (ii) adding the following sentence at the end of such Section 2.2:
“Notwithstanding anything to the contrary contained in this Agreement, each
Notice of Borrowing delivered on or after the Amendment No. 2 Effective Date
shall specify an Interest Period of one month.”

       (n)  Section 2.4(a) of the Original Credit Agreement is hereby amended by
replacing the date “March 14, 2009” in each instance in which it appears therein
with the date “April 9, 2009”.

       (o)  Section 2.9(b)(i) of the Original Credit Agreement is hereby amended
by inserting the following immediately prior to the word “and” which ends such
Section 2.9(b)(i): “, provided, that from and after the Amendment No. 2
Effective Date, in lieu of payments every three months from the first day of
such Interest Period, payments of interest on Eurodollar Loans shall be made on
the last day of each calendar month within such Interest Period,”.

       (p)  Section 2.10(a) of the Original Credit Agreement is hereby amended
by adding the following sentence at the end of such Section 2.10(a):
“Notwithstanding anything to the contrary contained in this Agreement, from and
after the Amendment No. 2 Effective Date, no Interest Period other than a one
month Interest Period may be selected for the conversion to or continuation of
any Eurodollar Rate Loan.”

       (q)  Section 2.11(b) of the Original Credit Agreement is hereby amended
by inserting the following immediately prior to the word “and” ending clause
(ii)(A) of such Section 2.11(b): “or, from and after the Amendment No. 2
Effective Date, on the last day of each calendar month”.

       (r)  Section 2.11(c) of the Original Credit Agreement is hereby amended
by adding a new sentence at the end of such Section 2.11(c) as follows:
“Notwithstanding the foregoing and notwithstanding the terms of the Fee Letter,
the Borrower shall, in lieu of the administration fee payable under the Fee
Letter, pay an administration fee to the Administrative Agent in the amount of
$125,000, payable on the Amendment No. 2 Effective Date and (y) $200,000 per
year thereafter, payable on each anniversary of the Amendment No. 2 Effective
Date.”



5

--------------------------------------------------------------------------------





       (s)  Section 2.19 of the Original Credit Agreement is renumbered
effective as of the Amendment No.1 Effective Date as Section 2.21 and is amended
and restated in its entirety as follows:

“Section 2.21  PIK Provisions.  

A portion of the interest accruing on the Loans and the other Obligations
pursuant to Section 2.9 hereof, up to an amount of interest (x) in the case of
interest (other than interest on Special Overadvances), representing a per annum
rate of 4.00%, (y) in the case of interest on Special Overadvances (other than
the Additional  Special Overadvance), representing a per annum rate of 3.00% per
annum and (z) in the case of interest on the Additional Special Overadvance,
representing a per annum rate of 5.00% per annum, may (in the case of (x), (y)
and/or (z)), at the Borrower’s election (which election, and the amount thereof,
shall be notified irrevocably in writing by the Borrower to the Administrative
Agent no later than ten Business Days prior to the end of the applicable period
for which accrued interest is required to be paid, or, in the case of interest
paid on demand, no later than the date of such payment on demand), be paid in
kind and capitalized as additional principal obligations on and as of the date
for payment thereof as provided for in this Agreement or any Loan
Document  (payable to the Lenders pro rata), all of which shall constitute
Obligations as defined herein (such Obligations constituting capitalized
amounts, “PIK Loans” which PIK Loans shall be deemed made on the date of the
capitalization of such amounts) hereunder and constitute a part of the principal
outstanding amount of the Loans for all purposes hereof (including the accrual
of interest thereon at the rates applicable to Loans generally), and which may,
at the request of any Lender to whom such capitalized interest is owing, be
evidenced by PIK Notes in the form of Exhibit K hereto (and, if so requested by
a Lender prior to the date of such capitalization, the Borrower shall have
delivered a PIK Note evidencing such capitalized amounts to such Lender no later
than such date of capitalization).  Each Lender is hereby authorized by the
Borrower to enter on a schedule attached to any of its PIK Notes a record of
amounts capitalized as principal and evidenced thereby, and amounts repaid or
prepaid thereon, and such entries shall be conclusive in the absence of manifest
error; provided, however, that the failure by any Lender to request or hold any
PIK Note or to make any such entry or any error in making such entry shall not
limit or otherwise affect the obligation of the Borrower and the rights and
remedies of any Lender hereunder (including in respect of that portion of the
Loan constituting capitalized interest) or and on or under the PIK Notes.”.



6

--------------------------------------------------------------------------------





       (t)  Section 3.2(b)(i) of the Original Credit Agreement is amended by
inserting the following immediately after the phrase “representation or
warranty” appearing in such Section 3.2(b)(i): “other than, after the Amendment
No. 2 Effective Date, the representation and warranty contained in Section 4.5
and other than the representation and warranty contained in Section 4.6 except
to the extent that the representation and warranty contained in Section 4.6
constitutes a representation and warranty that Borrower is Solvent within the
meaning of clause (c) of the definition of the term ‘Solvent’).”

       (u)  Section 6.1(c) of the Original Credit Agreement is amended by
inserting the following immediately after the phrase “90 days” appearing in such
Section 6.1(c): “(or, in the case of the Fiscal Year ended December 31, 2008,
120 days)”.

       (v)  Section 6 of the Original Credit Agreement is amended by adding the
following Sections 6.9 and 6.10 at the end of such Section 6 as follows:

“Section 6.9.  Additional Information.  

In addition, from and after the Amendment No. 2 Effective Date, weekly, on
Friday of each week, the Borrower shall deliver (i) to the Administrative Agent
and the Lenders a Borrowing Base Certificate with respect to Borrower and its
Domestic Subsidiaries, accompanied by such supporting detail and documentation
as requested by the Administrative Agent in its reasonable discretion and (ii)
to the Administrative Agent and the Lenders, a 13 week rolling cash flow
forecast, together with an explanation of the differences from the prior cash
flow forecast, in each case, in form and substance satisfactory to the Lenders.
Borrower shall also deliver to the Administrative Agent and the Lenders all term
sheets, engagement letters, letters of intent, agreements in principle and
definitive agreements and, to the extent requested by the Administrative Agent
or any Lender, other material documents, in each case relating to efforts by or
on behalf of Borrower to raise debt or equity capital or to sell Borrower, and
Borrower agrees not to enter into any such agreement that is subject to
confidentiality provisions that prohibit disclosure thereof to the
Administrative Agent and the Lenders.  Borrower shall conduct weekly telephone
calls with the Administrative Agent, the other Lenders who wish to participate,
the advisors to the Administrative Agent and to the Lenders and the financial
advisors to the Borrower. Such telephone calls may be conducted concurrently
with those required by Section 6.9 of the Term Loan Credit Agreement. From time
to time, at the request of the Administrative Agent or any Lender, Borrower
shall deliver to the Administrative Agent and the Lenders lists of all financial
advisors retained by Borrower and descriptions of the compensation arrangements
made with such financial advisors, and shall provide to the Administrative Agent
and the Lenders access to such advisors and such other information as the
Administrative Agent or any Lender may request with respect to work being
performed by such advisors on behalf of the Borrower.



7

--------------------------------------------------------------------------------





Section 6.10.  Additional Deliveries.

Concurrently with delivering or giving any financial statement, certificate,
report, notice or writing, or providing other information, under the foregoing
provisions of Section 6, Borrower will deliver a copy of such financial
statement, certificate, report, notice or writing or provide such other
information to the Lenders.”

       (w)  Section 7.7 of the Original Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 7.7.  Access to Books and Records.  Each Group Member shall permit the
Administrative Agent, the Lenders and any Related Person of any of them and any
financial advisor to the Lenders or legal counsel to the Administrative Agent or
to the Lenders (other than the Administrative Agent), as often as reasonably
requested, at any reasonable time during normal business hours and with
reasonable advance notice (except that, during the continuance of an Event of
Default, no such notice shall be required) to (a) visit and inspect the property
of each Group Member and examine and make copies of and abstracts from, the
corporate (and similar), financial, operating and other books and records of
each Group Member, (b) discuss the affairs, finances and accounts of each Group
Member with any officer or director of any Group Member and (c) communicate
directly with any registered certified public accountants (including the Group
Members’ Accountants); provided that if such visit or inspection occurs at any
time when no Default has occurred and is continuing, such visit or inspection
shall be coordinated through the Administrative Agent.  Each Group Member shall
authorize its respective registered certified public accountants (including the
Group Members’ Accountants) to communicate directly with the Administrative
Agent, the Lenders and their Related Persons and with any financial advisor to
the Lenders or legal counsel to the Administrative Agent or the Lenders, and to
disclose to the Administrative Agent, the Lenders and their Related Persons and
any financial advisor to the Lenders or legal counsel to the Administrative
Agent or the Lenders all financial statements and other documents and
information as they might have and the Administrative Agent or any Lender
reasonably requests with respect to any Group Member.”



8

--------------------------------------------------------------------------------





       (x)  Section 7.11(c) of the Original Credit Agreement is hereby amended
by inserting the following immediately prior to the period that ends such
Section 7.11(c): “, provided, however, that notwithstanding the foregoing, from
and after the Amendment No. 2 Effective Date, whether or not any Event of
Default is continuing, the Administrative Agent may direct, and at the direction
of the Required Lenders shall direct, that all cash or securities in any
Controlled Deposit Account (other than Borrower’s disbursement account into
which proceeds of the Loans are deposited) or Controlled Securities Account be
transferred on a daily basis to a deposit account maintained by and in the name
of the Administrative Agent (which may be the deposit account described in
Section 2.13(a)) for application to the Obligations”.

       (y)  Section 8.16 of the Original Credit Agreement is hereby amended by
amending and restating clause (ii) thereof in its entirety as
follows:  “(ii)          Liens permitted by Section 8.2(a) or Section 8.2(b),”

       (z)  Section 9.1 of the Original Credit Agreement is hereby amended by
(i) replacing the period ending paragraph (i) of such Section 9.1 with “; or”
and (ii) adding the following immediately thereafter:

 “(j)  the Borrower shall extend the expiration date of the Exchange Offer and
Consent Solicitation Relating to Debt Securities Issued by Dayton Superior
Corporation, issued by the Borrower on July 15, 2008 (the “Exchange Offer”), to
a date beyond April 9, 2009 or shall accept any of the Senior Subordinated Notes
pursuant to the Exchange Offer; or

(k)  the Borrower shall fail on or prior to April 9, 2009 to negotiate and
deliver to the Administrative Agent a letter of intent or definitive term sheet
for the acquisition of the Borrower by a Person acceptable to the Administrative
Agent on terms and conditions satisfactory to the Administrative Agent; or

(l)  the Borrower shall fail to pay, on or prior to 5:00 p.m. (New York time) on
March 23, 2009 to the Administrative Agent or King & Spalding LLP, in each case,
in immediately available funds, the  fees and expenses and deposit described in
Section 2(a) of Amendment No. 2.”

      (aa)  Exhibit C to the Original Credit Agreement is hereby replaced by
Exhibit C attached hereto.

Section 2.
FEES AND EXPENSES

       (a)  On or prior to 5:00 p.m. (New York time) on March 23, 2009, Borrower
shall promptly pay to Administrative Agent all reasonable costs, expenses and
charges incurred by Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Agreement and any documents and
instruments relating hereto pursuant to and consistent with Section 11.3 of the
Credit Agreement.  On or prior to 5:00 p.m. (New York time) on March 23, 2009,
the Borrower shall deposit with King & Spalding LLP, counsel for Administrative
Agent, $25,000 to be applied toward payment of legal fees and expenses of King &
Spalding LLP, in each case as incurred, in representation of the Administrative
Agent in connection with this Amendment No. 2 and the preservation of their
rights and any potential restructuring, as provided under Section 11.3(c) of the
Original Credit Agreement; and the Borrower agrees to pay all such fees and
expenses, if any, in excess of such amount, to the extent payable under Section
11.3(c) of the Original Credit Agreement, upon demand by such Lenders or the
Administrative Agent, as the case may be.  Borrower also confirms its obligation
under Section 11.3 of the Credit Agreement to reimburse all reasonable costs,
fees and expenses of an independent financial consultant selected by the
Administrative Agent and the Term Loan Administrative Agent (as retained by
independent counsel to the Administrative Agent and the Term Loan Administrative
Agent); provided, that the Required Lenders may, in their sole discretion, on
behalf of the Lenders, select an independent financial consultant to the Lenders
to be retained by one or more of the Lenders or counsel to one of more of the
Lenders, in any case, as determined by the Required Lenders, and notwithstanding
anything in Section 11 of the Credit Agreement to the contrary, Borrower shall
reimburse all reasonable costs, fees and expenses of such financial consultant,
and Administrative Agent shall not be entitled to reimbursement by Borrower for
the costs or expenses of a separate financial consultant to Administrative
Agent, in its capacity as such.  



9

--------------------------------------------------------------------------------





       (b)  In consideration of the execution by Administrative Agent and the
Lenders of this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Lender signing
this Agreement shall earn a non-refundable fee, payable by Borrower on the
Amendment No. 2 Effective Date to Administrative Agent for the pro rata benefit
of each Lender without offset, deduction or withholding of any kind, in an
amount equal to 3.0% of such Lender’s Commitment.  Such fee shall be
paid-in-kind and capitalized as an additional principal amount of the Revolving
Loan owing to such Lender (such amount, for each Lender, the “Fee PIK Amount”),
and which shall, at the request of any Lender to whom such capitalized fee is
owing, be evidenced by PIK Notes in the form of Exhibit K attached to the Credit
Agreement.

Section 3.
CONDITIONS TO EFFECTIVENESS

This Amendment No. 2 shall be effective as of March 23, 2009 (the “Amendment No.
2 Effective Date”), subject to and upon satisfaction on or prior to such date of
the following conditions: (i) receipt by the Administrative Agent of one or more
counterparts of this Amendment No. 2 executed and delivered by the Borrower, the
Administrative Agent and the Lenders, (ii) receipt by the Administrative Agent
of evidence satisfactory to the Administrative Agent that the Term Loan Credit
Agreement has been amended (or is concurrently being amended) pursuant to an
amendment in the form of Annex I hereto (the “Term Loan Facility Amendment”),
(iii) receipt by the Administrative Agent of a certificate of a Responsible
Officer that no Default or Event of Default has occurred or is continuing, and
(iv) the Borrower shall have delivered a PIK Note to each Lender that has made a
request therefor of the Borrower representing such Lender’s pro rata portion of
the principal amount of the fee referred to in, and capitalized pursuant to,
Section 2(b) hereof.



10

--------------------------------------------------------------------------------





Section 4.
LIMITATION ON SCOPE

Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain in full force
and effect in accordance with their respective terms.  The amendment set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be a waiver of, amendment of, consent to or modification of any term or
provision of the Loan Documents or any other document or instrument referred to
therein or of any transaction or further or future action on the part of the
Borrower or any other Loan Party requiring the consent of the Administrative
Agent or Lenders except to the extent specifically provided for herein.  The
Administrative Agent and Lenders have not and shall not be deemed to have waived
any of their respective rights and remedies against the Borrower or any other
Loan Party for any existing or future Defaults or Event of Default.

Section 5.
MISCELLANEOUS

       (a)  The Borrower hereby represents and warrants that (i) this Amendment
No. 2 has been duly authorized and executed by it, and the Original Credit
Agreement, as amended by this Amendment No. 2, is its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, moratorium and similar
laws affecting the rights of creditors in general; (ii) this Amendment No. 2 is
being delivered in the State of New York; and (iii) each of the representations
and warranties made or deemed made by Borrower under the Original Credit
Agreement is true and correct as of the date of this Amendment No. 2.

       (b)  The Borrower hereby ratifies and confirms the Original Credit
Agreement as amended hereby, and agrees that, as amended hereby, the Original
Credit Agreement remains in full force and effect.

       (c)  The Borrower hereby acknowledges, confirms and agrees that, as of
the date hereof, the security interests and liens granted to the Administrative
Agent on behalf of itself and the Secured Parties under the Original Credit
Agreement and the other Loan Documents securing the Obligations are in full
force and effect, are properly perfected and are enforceable in accordance with
the terms of the Credit Agreement and the other Loan Documents.



11

--------------------------------------------------------------------------------





       (d)  The Borrower hereby acknowledges, confirms and agrees that as of the
Amendment No. 2 Effective Date (giving effect to the provisions of this
Amendment No. 2), the Borrower is in the aggregate indebted to the
Administrative Agent and Lenders for Loans under the Loan Documents in the
principal amount of $110,770,000, and that all such obligations under the Credit
Agreement owing by the Borrower together with interest accrued and accruing
thereon, and all fees, costs, expenses and other charges now or hereafter
payable by the Borrower to the Administrative Agent and each Lender pursuant to
the terms of the Loan Documents and this Amendment No. 2, are unconditionally
owing by the Borrower to each Lender, without offset, defense or counterclaim of
any kind, nature or description whatsoever

       (e)  The Administrative Agent and each Lender party to this Amendment No.
2 hereby consents to the amendments and modifications set forth in that certain
Term Loan Facility Amendment attached hereto as Annex I.

       (f)  The Borrower hereby represents and warrants as of the date hereof in
favor of the Administrative Agent and each Lender that each and every
representation and warranty heretofore made by the Borrower in the Original
Credit Agreement and the other Loan Documents is true and correct as if made on
the date hereof (except to the extent such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties were true and correct in all material respects as of such earlier
date) and with specific reference to this Amendment No. 2 and all other Loan
Documents executed and/or delivered in connection herewith, provided that the
representation and warranty contained in this paragraph (f) shall not apply to
the representation and warranty contained in Section 4.5 of the Original Credit
Agreement or the representation and warranty contained in Section 4.6 of the
Original Credit Agreement, except to the extent that the representation and
warranty contained in Section 4.6 of the Original Credit Agreement constitutes a
representation and warranty that the Borrower is Solvent within the meaning of
clause (c) of the definition of the term ‘Solvent’.

       (g)  The Borrower agrees that all Loan Documents remain in full force and
effect notwithstanding the execution and delivery of this Amendment No. 2.

       (h)  This Amendment No. 2 may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

       (i)  All references in the Loan Documents to the “Credit Agreement” and
in the Original Credit Agreement as amended hereby to “this Agreement,”
“hereof,” “herein” or the like shall mean and refer to the Original Credit
Agreement as amended by this Amendment No. 2 (as well as by all subsequent
amendments, restatements, modifications and supplements thereto).

       (j)  Each of the following provisions of the Original Credit Agreement is
hereby incorporated herein by this reference with the same effect as though set
forth in its entirety herein, mutatis mutandis, and as if “this Agreement” in
any such provision read “this Amendment No. 2”: Section 11.11 (Notices), Section
11.13 (Governing Law), Section 11.14 (Jurisdiction), Section 11.15 (Waiver of
Jury Trial), Section 11.16 (Severability) and Section 11.18 (Entire Agreement).



12

--------------------------------------------------------------------------------





Section 6.
RELEASE

Borrower hereby releases, acquits, and forever discharges the Administrative
Agent and each of the Lenders and each past or present affiliate, officer,
director, agent, servant, employee, representative and attorney of the
Administrative Agent and the Lenders from any and all claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys’ fees) of any kind, character, or nature
whatsoever, known or unknown, fixed or contingent, which Borrower may have or
claim to have now or which may hereafter arise out of or connected with any act
of commission or omission of the Administrative Agent or any Lender existing or
occurring prior to the date of this Amendment No. 2 or any instrument executed
prior to the date of this Amendment No. 2 including, without limitation, any
claims, liabilities or obligations arising with respect to the Original Credit
Agreement or the other of the Loan Documents.  The provisions of this Section 6
shall be binding upon Borrower and shall inure to the benefit of the
Administrative Agent and the Lenders and each past or present affiliate,
officer, director, agent, servant, employee, representative and attorney of the
Administrative Agent and the Lenders.

[signature pages follow]

13

--------------------------------------------------------------------------------





WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

BORROWER:

DAYTON SUPERIOR CORPORATION, a
Delaware corporation

By: /s/ Edward J. Puisis___________________
Name:  Edward J. Puisis
Title: Executive Vice President and CFO

LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent and a Lender

By: /s/ Michelle Handy______                      
Name: Michelle Handy
Title:  Its Duly Authorized Signatory



14

--------------------------------------------------------------------------------





Annex I

Please see attached



--------------------------------------------------------------------------------



Please see Exhibit 10.1


--------------------------------------------------------------------------------




EXHIBIT C
TO
REVOLVING CREDIT AGREEMENT


FORM OF NOTICE OF BORROWING

GENERAL ELECTRIC CAPITAL CORPORATION
      as Administrative Agent under the
      Credit Agreement referred to below

                                                                                                    _________
__, ____

Attention:

Re:       Dayton Superior Corporation (the “Borrower”)

Reference is made to the Revolving Credit Agreement, dated as of March 3, 2008
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent for such Lenders and L/C
Issuers.  Capitalized terms used herein without definition are used as defined
in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.1 of the
Credit Agreement, of its request for a Revolving Loan (the “Proposed Borrowing”)
and, in that connection, sets forth the following information:

A.  The date of the Proposed Borrowing is __________, ____ (the “Funding Date”).
[a date no earlier than the immediately succeeding Business Day].

B.  The aggregate principal amount of Revolving Loan is $_________, of which
$________ consists of Base Rate Loans and $________ consists of Eurodollar Rate
Loans having an initial Interest Period of one month.1

The undersigned hereby certifies that the following statements are true on the
date hereof, both before and after giving effect to the Proposed Borrowing:

(i)  the representations and warranties set forth in Article IV of the Credit
Agreement and elsewhere in the Loan Documents are true and correct as though
made on and as of such Funding Date, except (x) to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct as of such date,
(y) for the representation and warranty contained in Section 4.5 and (z) for the
representation and warranty contained in Section 4.6 except to the extent that
the representation and warranty contained in Section 4.6 constitutes a
representation and warranty that Borrower is Solvent within the meaning of
clause (c) of the definition of the term “Solvent”);



--------------------------------------------------------------------------------

1  Each Borrowing shall be in an aggregate amount that is an integral multiple
of $250,000.



2

--------------------------------------------------------------------------------





(ii)  no Default is continuing; and

(iii)  the amount of the Proposed Borrowing, when added to all Revolving Loans
made on or after the Amendment No. 2 Effective Date, does not exceed the
aggregate collected funds received on or after the Amendment No. 2 Effective
Date and applied to reduce the principal amount of the Revolving Loans.



  DAYTON SUPERIOR CORPORATION     By: Name: Title:





3

--------------------------------------------------------------------------------

